Case 1:20-cv-21516-MGC Document 105 Entered on FLSD Docket 07/27/2021 Page 1 of 37




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                   MIAMI DIVISION

                        CASE NO. 20-CV-21516-COOKE/GOODMAN

   MARIE ALTIDOR,

          Plaintiff,

   v.

   CARNIVAL CORPORATION,
   a foreign corporation, d/b/a
   CARNIVAL CRUISE LINES,

         Defendant.
   ________________________/

                   ORDER ON MOTION TO STRIKE/DAUBERT MOTION
                     TO EXCLUDE PLAINTIFF’S EXPERT WITNESSES
                           PAUL TUCKER AND DR. MOYA

          Plaintiff Marie Altidor alleges that she was injured while aboard the Carnival

   Sensation when the dangerous condition of the barstool she was seated on caused her to

   fall. [ECF No. 1]. Plaintiff retained Paul Tucker (“Tucker”) as an expert witness on issues

   relating to engineering. She also listed her treating physician, Dr. Roberto Moya, M.D.

   (“Dr. Moya”), as an expert witness on issues relating to, among other topics, the cost,

   scope, and causation of Plaintiff’s injuries.

          Defendant Carnival filed a Daubert motion to exclude the entirety of Tucker’s

   testimony and portions of Dr. Moya’s testimony. [ECF No. 77]. Plaintiff filed an

   opposition response. [ECF No. 81]. Defendant filed a reply. [ECF No. 82]. United States
Case 1:20-cv-21516-MGC Document 105 Entered on FLSD Docket 07/27/2021 Page 2 of 37




   District Judge Marcia G. Cooke referred the Daubert motion to the Undersigned. [ECF No.

   96].

          As a preliminary matter, Plaintiff asks this Court to strike Defendant’s motion for

   failing to comply with [ECF No. 19] the Court’s scheduling order. [ECF No. 81]. Although

   acknowledging Defendant’s untimely filing, the Undersigned will nevertheless reach the

   merits of Defendant’s motion.1 From a procedural standpoint, Defendant is skating on

   very thin ice and it is likely that the Undersigned will strike any further Carnival-filed

   untimely motions or submissions on matters referred to me in this case.

          Upon reaching the merits of Defendant’s motion, for the reasons discussed below,

   the Undersigned denies the motion in part and denies it without prejudice in part. Both

   Tucker and Dr. Moya, contrary to Defendant’s assertions, are qualified to testify as to

   their core opinions. There are portions of Tucker’s opinions which Defendant seeks to


   1      Given Defendant’s filing history, the Undersigned does not make this ruling
   without some reservation. Defendant has already been warned by this Court about the
   importance of complying with the Court’s deadlines, as well as the Local Rules. [ECF No.
   93]. The Undersigned echoes Judge Cooke’s sentiments and reminds Defendant that the
   deadlines are not suggestions and that further violations may result in sanctions.

          Defendant’s summary judgment was denied without prejudice because the
   supporting statement of material facts and supporting materials were filed after
   expiration of the summary judgment motion deadline. That procedural mistake is
   precisely the mistake Defendant Carnival made again here; it timely filed its Daubert
   motion on February 26, 2021 (on the very last day permissible) but untimely filed the
   supporting exhibits on March 1, 2021, after the deadline to file Daubert motions expired.
   Similar to its mistake with the summary judgment motion, Carnival did not file a motion
   for leave to file its supporting materials after the deadline expired. To continue with the
   metaphor used above, the ice under Carnival’s litigation skates has now melted.
                                               2
Case 1:20-cv-21516-MGC Document 105 Entered on FLSD Docket 07/27/2021 Page 3 of 37




   exclude, however, where there is an insufficient factual record for the Undersigned to

   determine whether the opinion is sufficiently reliable. Therefore, Defendant may raise

   the objection again at trial, where Judge Cooke, having the benefit of the trial record and

   seeing the context of the evidence as it actually unfolds, will be able to determine

   reliability.

           The Undersigned will provide a more-comprehensive discussion of the facts and

   legal principles and then analyze the Daubert challenge.

      I.      Factual Background

           The Undersigned will divide this section into three parts: (1) Factual Allegations;

   (2) Tucker’s Expert Report; and (3) Dr. Moya’s Opinions.

              a. Relevant Factual Allegations

           Celebrating her birthday, Plaintiff went on a cruise aboard the Carnival Sensation

   in April 2019. [ECF No. 100-1, pp. 49-50]. The cruise lasted from April 18, 2019 through

   April 22, 2019. Id. at 51.

           On April 19, 2019, late in the evening, Plaintiff and her friend entered the

   Michelangelo Lounge, which is aboard the ship. Id. at 60-61. Among other things, the

   Michelangelo Lounge contains a bar top surrounded by multiple barstools. Id. at 62-63.

   After Plaintiff and her friend entered, Plaintiff’s friend saw an acquaintance and stepped

   away. Id. at 61.

           While Plaintiff’s friend was speaking with other people, Plaintiff decided to sit


                                                3
Case 1:20-cv-21516-MGC Document 105 Entered on FLSD Docket 07/27/2021 Page 4 of 37




   down on one of the nearby barstools. Id. at 63. As Plaintiff was trying to sit down, the

   “stool top flew [her] off to the floor.” Id.

          As the stool “flew [her] to the ground,” Plaintiff’s left shoulder was struck and her

   left butt cheek and back hit the ground. Id. at 66. During the fall, “the top part [of the

   barstool] just flew off.” Id. at 67. Plaintiff is unable to remember which specific portions

   of the barstool fell to the ground with her. Id. at 70. A Carnival employee collected the

   detached piece of the barstool. Id. at 74.

          Carnival generated a work request with the subject described as “[b]ar chair in

   Michael angelo loose from base.” [ECF No. 78-3]. The “type description” of the request

   was “carpentry, upholstery, masonry, [and] painting.” Id.

          During the pendency of the litigation, Carnival had Ayran Caling (“Caling”), a

   security officer, assist with an inspection of the barstools in the Michelangelo Lounge.

   [ECF No. 81-2]. During the inspection, Caling screwed and unscrewed multiple barstools

   to display the type of screw in each barstool and to display the manner in which they

   were screwed together. Id. Caling admits that he is not qualified to fix anything, and

   Defendant has other people to fix those kinds of problems. Id. at 23-24. Caling

   reassembled the barstools at the end of the inspection. Id. at 22.

              b. Tucker’s Expert Report2




   2      All portions of this section are derived from Tucker’s Report and attached
   Curriculum Vitae. [ECF No. 78-2].
                                                  4
Case 1:20-cv-21516-MGC Document 105 Entered on FLSD Docket 07/27/2021 Page 5 of 37




                     i. Tucker’s Curriculum Vitae

          Tucker’s Curriculum Vitae (“CV”) is lengthy and need not be cited verbatim.

   However, his licensures, education, professional affiliations, and work-history are

   important to mention. Tucker is licensed as a professional engineer in eleven different

   states, including Florida, and has a Bachelor of Science in Civil Engineering and a Master

   of Science in Structural Engineering. Additionally, he is currently pursuing a Ph.D. in

   Biosystems Engineering.

          Since 1999, Tucker has worked as an engineer in a variety of roles, including senior

   engineer, structural engineer, project manager, and owner/partner of engineering

   companies. He is also a member of the following professional organizations: National

   Academy of Forensic Engineers, National Society of Professional Engineers, Florida

   Engineering Society, Florida Structural Engineers Associations, Tennessee Society of

   Professional Engineers, Structural Engineering Institute, American Society of Civil

   Engineers, American Society of Testing and Materials, Fenestration Glazing Industry

   Alliance, American Institute of Steel Construction, and American Concrete Institute.

                    ii. Tucker’s Factual Determinations

          As part of Tucker’s Report, he details the factual conclusions he was able to make

   based on the evidence, documents, and publications he reviewed. Tucker first provides a

   description of the barstool:

          The barstool seat is constructed of wood and is covered with a leather-like
          material and the top of the seat is approximately 30½-inches above the floor.
                                               5
Case 1:20-cv-21516-MGC Document 105 Entered on FLSD Docket 07/27/2021 Page 6 of 37




         The seat is attached to the metal rotational assembly with four (4) screws.
         The seat rotates freely on the rotational assembly. The rotational assembly
         is designed to allow the seat to rotate while the rotational assembly itself is
         intended to be fixed to the base providing no rotation between the base and
         the rotational assembly. The base’s surface was roughened where the base
         contacts the rotational assembly, which helps prevent movement between
         the base and the rotational assembly, when the screw is correctly torqued.
         The base and rotational assembly were designed to be fastened together
         with a single screw.

         Next, Tucker describes the screws present in the 15 Michelangelo Lounge

   barstools, including the subject screw. Tucker notes that the subject screw was

   approximately 1 3/8 inches in length, had a pan headed type Phillips head, had threads

   covering about 1 1/8 inches of the screw, with the 3/8 inches of thread nearest the head

   being worn and damaged, was cut to this length, and was accompanied by a washer.

         Tucker compared and contrasted this screw with the screws in the other barstools,

   highlighting that it was the longest of the measured screws, and had the most wear and

   damage of the screws, and was in a barstool with a hole larger than the diameter of the

   screw and accompanied by a blackened lubricant. Tucker also indicates the subject screw

   is not a hex-headed screw, which is the ideal type of screw due to the available torque.

         Finally, Tucker describes the condition of the barstool in which the subject screw

   was being used. His description of the barstool includes observations of the wear along

   the edges of the surface that directly contacts the base, which match up between the top

   surface of the barstool’s base and the worn surface of the rotational assembly.

                   iii. Tucker’s Opinions


                                               6
Case 1:20-cv-21516-MGC Document 105 Entered on FLSD Docket 07/27/2021 Page 7 of 37




          Tucker provides his opinions in the “engineering evaluation” and “conclusion”

   sections of his report. Tucker begins by stating the subject screw was too long to provide

   adequate contact with the base and that the screw had been cut shorter to decrease its

   length. He also noted that a washer had been installed.

          Tucker further opined that the subject screw was the screw present during

   Plaintiff’s alleged incident. Tucker bases this opinion on the wear and damage to the

   screw. In discussing the wear and damage to the screw, Tucker describes the manner in

   which screws function in a barstool, the extent of the thread damage, and the reduced

   use of the barstool during the COVID-19 pandemic.

          Tucker next alleges that the nature of the screw and barstool in conjunction caused

   both the rotational assembly and base surface to wear from the friction. He claims

   lubricant was added to the base to prevent squeaking when the metals rubbed together.

          Tucker ultimately concludes that Defendant failed to repair and maintain the

   subject barstool to an appropriate standard of care. Tucker bases this opinion on the type

   and length of the screw, as well as the damage both to the screw and to the barstool,

   which was caused by the subject screw. Tucker opines that, in part, the presence of

   lubricant indicates Defendant’s knowledge regarding these issues.

             c. Dr. Moya’s Report3




   3     All portions of this section are derived from Plaintiff’s Rule 26(a)(2)(B) disclosure.
   [ECF No. 81-1].
                                                7
Case 1:20-cv-21516-MGC Document 105 Entered on FLSD Docket 07/27/2021 Page 8 of 37




                     i. Dr. Moya’s Curriculum Vitae

          In 1975, Dr. Moya received his medical degree from the University of Zaragoza,

   located in Zaragoza, Spain. After receiving his medical degree, he completed five years

   of graduate education at three facilities in Miami, the Miami Heart Institute, the Mount

   Sinai Medical Center, and the Miami Children’s Hospital.

          After completing his final graduate program, Dr. Moya spent ten years as an

   Orthopedic Surgeon with a Professional Partnership. Following that, Dr. Moya began

   working as a solo practitioner in 1990 and, as of Plaintiff’s Rule 26(a)(2)(B) disclosure, is

   still employed in that capacity.

          Dr. Moya has testified or given a deposition in more than 50 cases. He is a member

   of the American Medical Association, Dade County Medical Association, and South

   Florida Orthopedic Association. Additionally, Dr. Moya has received certifications from

   the Educational Commission of Foreign Medical Graduates, the State of Florida Board of

   Medical Examiners, the American Board of Orthopedic Surgeons, and in Florida

   Worker’s Compensation. He has also completed over 1,300 hours of post-graduate

   continuing education.

          In the past, Dr. Moya has been appointed to a variety of medical boards and

   departments. He also teaches or has taught at Barry University and Nova Southeastern

   University.

                    ii. Dr. Moya’s Opinions Relevant to Defendant’s Motion.


                                                8
Case 1:20-cv-21516-MGC Document 105 Entered on FLSD Docket 07/27/2021 Page 9 of 37




            Dr. Moya opines as to Plaintiff’s possible necessary future medical treatment.

   Specifically, he notes that Plaintiff “may incur” certain medical costs. When discussing

   individual medical treatments, Dr. Moya also includes the estimated price of the

   treatment.

            Dr. Moya opines the following medical treatment may be necessary:

            (1) Physical Therapy for acute flare-ups to control pain. The estimated cost
                is $2,500 to $3,000 annually, depending on complexity of pain.

            (2) Chronic anti-inflammatory and pain medication. The estimated cost is
                $1,500 to $2,000 annually, and requires periodic monitoring.

            (3) Lumbar trigger point, epidural steroid, or facet/medical branch block
                injections. Typically, there are three injections and the injections may be
                repeated up to twice annually. The estimated cost is $2,000 to $15,000
                per injection.

            (4) Lumbar spine surgery for lumbar facet ablation at 3 levels. The
                estimated cost is $55,000 to $85,000, depending on factors such as
                patient’s age, history, and the operating room time.

            (5) Lumber spine surgery for lumbar discectomy and fusion at L4-L5. The
                estimated cost is $60,000 to $225,000, depending on factors such as
                patient’s age, history, and the operating room time.

            (6) Arthroscopic surgery of the left shoulder. The estimated cost is $55,000
                to $85,000, depending on factors such as patient’s age, history, and the
                operating room time.



      II.      Applicable Legal Principles

            The district court has “broad discretion in determining whether to admit or

   exclude expert testimony, and its decision will be disturbed on appeal only if it is


                                                  9
Case 1:20-cv-21516-MGC Document 105 Entered on FLSD Docket 07/27/2021 Page 10 of 37




    manifestly erroneous.” Evans v. Mathis Funeral Home, 996 F.2d 266, 268 (11th Cir. 1993).

    Federal Rule of Evidence 702 governs the admission of expert testimony, as explained

    and refined by the United States Supreme Court in Daubert v. Merrell Dow Pharms., Inc.,

    509 U.S. 579, 582 (1993) and Kumho Tire Co., Ltd. v. Carmichael, 526 U.S. 137 (1999). Under

    this framework, district courts are charged with a gatekeeping function “to ensure that

    speculative, unreliable expert testimony does not reach the jury.” McCorvey v. Baxter

    Healthcare Corp., 298 F.3d 1253, 1256 (11th Cir. 2002).

           Rule 702 provides that:

           A witness who is qualified as an expert by knowledge, skill, experience,
           training, or education may testify in the form of an opinion or otherwise if:

           (a) the expert’s scientific, technical, or other specialized knowledge will
               help the trier of fact to understand the evidence or to determine a fact in
               issue;

           (b) the testimony is based on sufficient facts or data;

           (c) the testimony is the product of reliable principles and methods; and

           (d) the expert has reliably applied the principles and methods to the facts
           of the case.

    Fed. R. Evid. 702.

           To fulfill its obligation under Daubert, a trial court engages in a three-part inquiry:

    (1) whether the expert is qualified to testify competently; (2) whether the methodology

    used to reach the conclusions is sufficiently reliable; and (3) whether the testimony assists




                                                 10
Case 1:20-cv-21516-MGC Document 105 Entered on FLSD Docket 07/27/2021 Page 11 of 37




    the trier of fact to understand the evidence or to determine a fact at issue. Rink v.

    Cheminova, Inc., 400 F.3d 1286, 1291-92 (11th Cir. 2005).

           As an overarching principle, the district court must “ensure that speculative,

    unreliable expert testimony does not reach the jury.” McCorvey, 298 F.3d at 1256. “In order

    to be admissible, an expert’s testimony must be based on ‘more than subjective belief or

    unsupported speculation.’” Haggerty v. Upjohn Co., 950 F. Supp. 1160, 1167 (S.D. Fla. 1996)

    (quoting Daubert, 509 U.S. at 590). There should be “[s]cientific method; good grounds

    and appropriate validation.” U.S. v. Masferrer, 367 F. Supp. 2d 1365, 1371 (S.D. Fla. 2005).

           Reliability of the methodology requires “an exacting analysis of the proffered

    expert’s methodology.” McCorvey, 298 F.3d at 1257. That analysis takes into consideration

    a number of factors, including: (1) whether the expert’s methodology can be, and has

    been, tested; (2) whether the expert’s scientific technique has been subjected to peer

    review and publication; (3) whether the method employed has a known rate of error; and

    (4) whether the technique is generally accepted in the scientific community. Rink, 400 F.3d

    at 1292; see also Quiet Tech. DC–8, Inc. v. Hurel–Dubois UK Ltd., 326 F.3d 1333, 1341 (11th

    Cir. 2003).

           These reliability factors, however, are non-exhaustive. Kumho Tire, 526 U.S. at 150;

    Rink, 400 F.3d at 1292. Thus, “[i]n evaluating the reliability of an expert’s method . . . a

    district court may properly consider whether the expert’s methodology has been

    contrived to reach a particular result.” Rink, 400 F.3d at 1293 n.7. The burden of


                                                11
Case 1:20-cv-21516-MGC Document 105 Entered on FLSD Docket 07/27/2021 Page 12 of 37




    establishing the reliability of an expert’s opinions rests on the proponent of that expert’s

    testimony. U.S. v. Frazier, 387 F.3d 1244, 1244 (11th Cir. 2004). The party proffering the

    expert also has the burden of “laying the proper foundation for the admission of the

    expert testimony . . . and admissibility must be shown by a preponderance of the

    evidence.” Allison v. McGhan Med. Corp., 184 F.3d 1300, 1306 (11th Cir. 1999).

           “It is not the role of the district court to make ultimate conclusions as to the

    persuasiveness of the proffered evidence.” Quiet Tech. DC–8, Inc., 326 F.3d at 1341. Thus,

    the district court cannot exclude an expert because it believes the expert lacks personal

    credibility. Rink, 400 F.3d at 1293 n.7. To the contrary, “vigorous cross-examination,

    presentation of contrary evidence, and careful instruction on the burden of proof are the

    traditional and appropriate means of attacking shaky but admissible evidence.” Quiet

    Tech. DC–8, Inc., 326 F.3d at 1341 (quoting Daubert, 509 U.S. at 596).

           A less-than-perfect expert opinion may still be admitted, even if it contains gaps.

    See In re Trasylol Prods. Liab. Litig., No. 08–MD–01928, 2010 WL 1489793, at *6 (S.D. Fla.

    Feb. 24, 2010) (“Only if the expert’s opinion is so fundamentally unsupported that it can

    offer no assistance to the jury must such testimony be excluded.”).

           Furthermore, courts “must be careful not to conflate questions of admissibility of

    expert testimony with the weight appropriately to be accorded to such testimony by the

    fact finder.” Id. at *7 (quoting Quiet Tech, 326 F.3d at 1341).




                                                  12
Case 1:20-cv-21516-MGC Document 105 Entered on FLSD Docket 07/27/2021 Page 13 of 37




              On the other hand, courts do not hesitate to exclude purported expert testimony

    which does not pass muster. See Allison v. McGhan Medical Corp., 184 F.3d 1300 (11th Cir.

    1999) (affirming summary judgment in favor of silicone breast implant manufacturers

    and upholding district court’s exclusion of proffered expert’s causation testimony under

    Daubert); Rink, 400 F.3d at 1286 (affirming exclusion of expert testimony in products

    liability and toxic trespass claims against pesticide manufacturer and therefore affirming

    summary judgment for defendant); United States v. Frazier, 387 F.3d 1244 (11th Cir. 2004)

    (finding trial court in criminal case did not abuse its discretion in excluding proffered

    expert testimony from forensic investigator); Hendrix v. Evenflo Co., Inc., 609 F.3d 1183

    (11th Cir. 2010) (affirming defense summary judgment for infant car seat manufacturer

    in products liability lawsuit involving child who sustained traumatic brain injuries and

    upholding trial court ruling which excluded expert testimony because the experts were

    not sufficiently reliable).

       III.      Analysis

              Defendant seeks to exclude Tucker from testifying at all and alternatively seeks to

    exclude individual portions of his conclusions. Additionally, Defendant asks this Court

    to exclude Dr. Moya from testifying about billing costs associated with medical

    procedures and future medical treatments Plaintiff may need.

              Plaintiff asks this Court to deny Defendant’s motion on the basis that Defendant

    did not take depositions of either of the expert witnesses. [ECF No. 81]. Plaintiff supports


                                                  13
Case 1:20-cv-21516-MGC Document 105 Entered on FLSD Docket 07/27/2021 Page 14 of 37




    this request by citing Ward v. Carnival Corp., No. 17-24628, 2019 WL 1228063 (S.D. Fla.

    Mar. 14, 2019) and Continental Motors, Inc. v Jewell Aircraft, Inc., No. 12-0221, 2013 WL

    5530842 (M.D. Ala. Oct. 4, 2013) as authority for the proposition that “[c]ourts generally

    will deny a Daubert Motion when the party seeking to exclude evidence choose not to

    seek a deposition.” [ECF No. 81, p. 3].

           This is not the holding of these cases, nor is a deposition a prerequisite to filing a

    Daubert motion. When an expert report provides sufficient information, a party “[does]

    not need to first attain additional information through a deposition to challenge the

    reliability of Plaintiff’s expert.” Golden v. Carnival Corp., No. 14-24899, 2016 WL 11547358,

    at *7 (S.D. Fla. Mar. 18, 2016).

           The Undersigned notes, however, that many of the rhetorical questions presented

    in Defendant’s motion are questions that could (and likely should) have been asked

    during a deposition.4 Adopting United States Magistrate Judge Torres’ rationale in Ward,

    the Undersigned would be “remiss” if I failed to acknowledge that Defendant elected not


    4      The Undersigned is unpersuaded by Defendant’s argument that it was “effectively
    preclude[ed] from [] deposing [Tucker] or securing a rebuttal expert.” [ECF No. 77].
    Plaintiff filed a motion to extend the deadline to list expert witnesses until February 19,
    2021, which the Court granted. [ECF Nos. 40; 41]. Plaintiff complied with the deadline.
    Defendant presents no case law holding that a party can be prejudiced due to the
    opposing party’s compliance with deadlines. Defendant could have sought an extension
    to complete the deposition or it could have attempted to coordinate a deposition with
    Plaintiff after the discovery cutoff, as is allowed by the Court’s Order. [ECF No. 54]. The
    Undersigned also notes that Court’s initial scheduling order requires Plaintiff to make its
    expert available for deposition within fourteen days of listing. [ECF No. 19]. It appears
    Defendant made no attempt to avail itself of these opportunities.
                                                 14
Case 1:20-cv-21516-MGC Document 105 Entered on FLSD Docket 07/27/2021 Page 15 of 37




    to take depositions of either of these witnesses. 2019 WL 1228063, at *5. The questions

    posed by Defendant in its motion would have been more appropriately posed to

    Plaintiff’s experts and the existence of any unexplained “speculation,” “guesswork,” or

    “assumptions” is a fault of Defendant’s own making. Id. Nevertheless, as explained in

    Ward, the Court is “in no way saying that [a party] was required to depose” the expert; to

    the extent Carnival lacks details about the experts’ opinions, it seems that this “occurred

    as a result of [Carnival’s] own failure to seek the information,” and “not because the

    expert’s process is somehow lacking.” Id.

              a. Tucker’s Qualifications

           At the outset, Defendant seeks to exclude the entirety of Tucker’s opinions on the

    basis that “[his] education, training and experience is only in shore-side land-based

    engineering.” [ECF No. 77]. But Defendant concedes “Mr. Tucker is a well-credentialed

    civil engineer.”

           Defendant has made no argument about how the barstools in question possess any

    quality that is unique to barstools aboard a ship. It seems that Defendant asks this Court

    to find that any object, the moment it is placed on a ship, necessitates special adaptation

    beyond the understanding of a civil engineer with multiple degrees and decades of

    relevant experience. The Court is unwilling make this leap, as there is nothing about this

    incident that makes it uniquely maritime. See e.g. Goins v. Royal Caribbean Cruise, Ltd., No.

    16-21368, 2017 WL 5891469, at *2 (S.D. Fla. May 31, 2017) (finding a civil engineer, who


                                                 15
Case 1:20-cv-21516-MGC Document 105 Entered on FLSD Docket 07/27/2021 Page 16 of 37




    was not licensed as a marine or naval engineer, competent to testify as to a slip and fall

    on a boat that was no different than a land-based slip and fall); Peck v. Carnival Corp., No.

    16-20214, 2017 WL 7726728, at *3 (S.D. Fla. July 13, 2017) (finding a licensed architect,

    despite having no special education, experience or specialized knowledge related to

    oceangoing vessels, competent to testify as to stairs that were in no way uniquely

    maritime).

           This defense argument is additionally undermined by the fact that Defendant saw

    it fit to task a security guard (who admits he has no experience in maintenance of fixtures)

    with disassembling and reassembling the barstools in the Michelangelo lounge.

           “’Rule 702 contemplates a broad conception of expert qualifications[,]’ as is

    evidenced by the advisory committee notes thereto ‘emphasiz[ing] that Rule 702 is

    broadly phrased and intended to embrace more than a narrow definition of qualified

    expert.’” Peck, 2017 WL 7726728, at *2 (quoting Hangarter v. Provident Life & Accident Ins.

    Co., 373 F.3d 998, 1015 (9th Cir. 2004)) (alterations in original). There is no stringent

    requirement: so long as the expert is minimally qualified, objections go to the credibility

    and weight of the testimony, not its admissibility. Vision I Homeowners Ass'n, Inc. v. Aspen

    Specialty Ins. Co., 674 F. Supp. 2d 1321, 1325 (S.D. Fla. 2009).

           As explained, Tucker has extensive educational and practical experience relevant

    to the subject matter. In addition, he has attended a number of specialized courses and is

    a university lecturer on the topics of: Construction Management and Methods,


                                                  16
Case 1:20-cv-21516-MGC Document 105 Entered on FLSD Docket 07/27/2021 Page 17 of 37




    Construction Engineering II, CADD Applications for Civil Engineers, Structural Systems,

    Analysis of Framed Structures, Structural Steel Connection Design, and Behavior of Steel

    Structures. The Undersigned is satisfied that Tucker is qualified to testify regarding the

    workings of a barstool with no identified special or unique properties. The Undersigned

    denies Defendant’s request to exclude Tucker’s testimony based on a purported lack of

    expertise.

                 b. Reliability of Tucker’s Methods

           Defendant argues that there is simply too great an analytical gap between the data

    and Tucker’s proffered opinion. [ECF No. 77]. Plaintiff counters that Tucker states in his

    report that “[t]he opinion and conclusions expressed in this report are based upon a

    review of the material currently available to us, as well as our knowledge, education,

    training, and experience in mechanical engineering, forensic engineering and accident

    reconstruction, and have been reached within a reasonable degree of engineering

    certainty.” [ECF No. 81]. In reply, Defendant argues that this “magic language” does not

    somehow make Tucker’s opinions reliable. [ECF No. 82].

           Defendant’s argument does not hold water and it attempts to discount Tucker’s

    statements by isolating them. In the context of reliability, trial courts are given

    “considerable leeway in deciding in a particular case how to go about determining

    whether particular expert testimony is reliable.” Adams v. Laboratory Corp. of America, 760

    F.3d 1322, 1327 (11th Cir. 2014) (quoting Kumho Tire, 526 U.S. at 152). “[T]he proponent of


                                                 17
Case 1:20-cv-21516-MGC Document 105 Entered on FLSD Docket 07/27/2021 Page 18 of 37




    the testimony does not have the burden of proving that it is scientifically correct, but that

    by a preponderance of the evidence, it is reliable.” Allison v. McGhan Medical Corp., 184

    F.3d 1300, 1313 (11th Cir. 1999).

           While the Daubert framework is helpful to determine reliability, it does not

    mandate that every factor in Daubert be satisfied. Kumho Tire, 526 U.S. at 150-51. The Court

    has broad discretion, not only in determining an expert’s reliability, but also in how to

    examine an expert’s reliability. Id. Regardless of whether Tucker wrote the purportedly

    “magic language,” he has also, from a substantive perspective, sufficiently explained that

    his opinions are based on the evidence provided to him (e.g., the videos and depositions),

    various industry materials (e.g., the International Building Code and the various ASTMs),

    his substantial education, and his extensive practical experience.

           Defendant is, again, hamstrung by its decision not to take Tucker’s deposition.

    Instead of pointing to flaws, inconsistencies, or actual analytical gaps in Tucker’s

    methodology, Defendant is left to making conclusory statements that Tucker’s methods

    are unreliable.

           There is no “magic language” an expert is required to use, and the Undersigned

    finds that Tucker appropriately based his opinions on reliable methodology. Defendant,

    indeed, has not even contended that Tucker’s educational experience or the industry

    materials reviewed are unreliable, just that they are not applicable to ship used barstools.




                                                 18
Case 1:20-cv-21516-MGC Document 105 Entered on FLSD Docket 07/27/2021 Page 19 of 37




           The Undersigned will next address each of Defendant’s individual requests to

    exclude portions of Tucker’s testimony.

                       i. The Identity of the Subject Screw as the Screw Used During
                          Plaintiff’s Alleged Fall.

           Defendant claims there is a “galactic analytical gap” between the evidence and

    Tucker’s “unsupported assumption” that the subject screw is, in fact, the same screw that

    was in the barstool during Plaintiff’s alleged fall. Plaintiff, in turn, argues that the

    circumstances of the inspection and Carnival’s own admissions, combined with Tucker’s

    analysis, are sufficiently reliable.5

           At the beginning of Tucker’s report, he defines and provides a comprehensive

    analysis of a barstool’s mechanics. Additionally, Tucker gives a breakdown on the types

    of, and differences between, screws and bolts.

           After outlining the subject matter’s foundation, Tucker details his observations

    from the inspection videos. He details the type, length, and relative wear and tear of each

    of the examined screws. Then, Tucker describes the function of the screws within the

    barstools, while also providing additional remarks about the state of the damage to the

    barstools and presence of additional substances.




    5     Plaintiff, in her argument, also accuses Defendant of Spoliation. A Daubert motion
    response is an inappropriate forum to raise such a claim. Plaintiff fails to even request a
    remedy for the alleged violation. In the absence of a specific spoliation-based motion, the
    Undersigned declines to address this spoliation allegation any further.
                                                19
Case 1:20-cv-21516-MGC Document 105 Entered on FLSD Docket 07/27/2021 Page 20 of 37




           Tucker next gives his assessment of the subject screw. Tucker’s assessment of the

    screw takes into account the following factors: (1) the subject screw’s characteristics; (2)

    the impact those characteristics have on the mechanics of a barstool; (3) the likely use of

    the barstool during the COVID-19 Pandemic; and (4) the characteristics of the barstool in

    which the subject screw was placed. In particular, Tucker emphasizes the damage to the

    screw, the amount of time it would take for that damage to occur given the manner in

    which a barstool operates, the damage to the barstool, and the presence of lubricant on

    the barstool.

           Based on this analysis, Tucker opines that “the subject screw is likely the screw

    which was installed in the barstool on the date of the alleged accident.” [ECF No. 78-2].

    The Undersigned believes Tucker’s methodology is reliable based on the evidence

    reviewed, the extent of his analysis, and Tucker’s education and experience in civil

    engineering.

           Plaintiff need only meet this burden by a preponderance of the evidence. Allison

    184 F.3d at 1306. Defendant has failed to counter the reliability of Tucker’s methodology

    and, instead, relies on the arguments of its attorneys rather than any record evidence.

    Latele Tele., C.A. v. Telemundo Commc'ns Grp., LLC, No. 12-22539, 2014 WL 7272974, *7 (S.D.

    Fla. Dec. 18, 2014) (“Rhetoric and attorney argument are no substitute for record

    evidence.”). The Court’s gatekeeper role is not intended to supplant that of the jury:

    “[v]igorous cross-examination, presentation of contrary evidence, and careful instruction


                                                20
Case 1:20-cv-21516-MGC Document 105 Entered on FLSD Docket 07/27/2021 Page 21 of 37




    on the burden of proof are the traditional and appropriate means of attacking shaky but

    admissible evidence.” Allison, 184 F.3d at 1311 (quoting Daubert v. Merrell Dow Pharms.,

    Inc., 509 U.S. 579, 596 (1993)) (alterations in original).

           Certainly, Defendant can challenge Tucker’s opinions on this issue during trial, as

    it also could have done, had it chosen to, during deposition. Defendant’s qualms and

    additional questions, however, do not necessitate a finding that Tucker’s opinion on the

    subject screw is unreliable. The Undersigned denies Defendant’s request to exclude

    Tucker’s opinion on this issue.

                      ii. Presence of Lubricant on the Barstool

           The next portion of Tucker’s testimony Defendant seeks to have this Court exclude

    is Tucker’s opinion/observation that there was lubricant on the barstool during the

    inspection and when the incident occurred. In its motion, Defendant contends that Tucker

    cannot know whether there was lubricant because he could not touch, feel, or smell

    lubricant. [ECF No. 77]. Plaintiff says there is nothing unique about Tucker’s

    determination and it is clear from the video inspection that lubricant was applied to the

    barstool in question. [ECF No. 81]. Defendant, still not conceding the existence of

    lubricant, replies that even if there was lubricant, nobody can know when or why it was

    applied. [ECF No. 82].

           In the portions of Tucker’s report referencing lubricant, he makes the following

    observations/conclusions:


                                                   21
Case 1:20-cv-21516-MGC Document 105 Entered on FLSD Docket 07/27/2021 Page 22 of 37




           The scarifications [on the subject barstool] can be witnessed on the base as
           well as a blackened lubricant (photograph 8) . . . The rotational assembly
           was rotating on the base for so long that the rotational assembly and base
           surface were both worn from the friction. Likewise, lubricant was added to
           the base to prevent squeaking when the metals rubbed and to allow
           smoother rotation . . . The author opines that Carnival Cruise lines was
           aware the barstool did not function properly because lubricant was placed
           between the rotational assembly and the base.

    [ECF No. 78-2].

           As a preliminary matter, the Undersigned rejects Defendant’s assertion that

    Tucker is unable to recognize lubricant or differentiate it from dirt without touching,

    feeling, or smelling it. If the Undersigned were to take this line of thinking to its logical

    conclusion, then an individual would be unable to ever offer an opinion on anything he

    or she viewed through a video. This rationale would necessitate an untenable finding that

    it is impossible, for example, to know if a surface is wood, steel, plastic, or carpet without

    having the opportunity to touch, feel, or smell it.

           The Undersigned can also not find any direct mention in Tucker’s report where he

    expressly and unequivocally claims that lubricant was present at the time of the alleged

    incident. Tucker’s report, however, does seem to implicitly opine that the lubricant’s

    presence indicates that Carnival must have known at the time of the incident the barstool

    was malfunctioning. If this is, in fact, what Tucker is opining (and I am uncertain because

    the record on the issue is unclear), then the Undersigned is currently unconvinced that

    the methods in which Tucker reached this conclusion are reasonable.



                                                 22
Case 1:20-cv-21516-MGC Document 105 Entered on FLSD Docket 07/27/2021 Page 23 of 37




           Regardless of Tucker’s ability to determine that lubricant was present on the

    barstool at the time of the January 5, 2021 inspection, it seems implausible, if not

    impossible, for him to be able to conclude—as opposed to speculate—that there must

    have been lubricant on the barstool April 19, 2019, when the alleged incident occurred.

    United States v. Frazier, 387 F.3d 1244, 1272 (11th Cir. 2004) (“[T]he trial judge's role as

    gatekeeper is designed to ensure that the jury, in carrying out its prescribed role, bases

    its determinations on relevant and reliable evidence, rather than on speculation or

    otherwise unreliable conjecture.”). However, due to the underdeveloped factual record,

    the Undersigned cannot be certain Tucker intends to even offer this opinion.

           On these principles, the Undersigned denies this aspect of Defendant’s motion as

    to Tucker’s opinion regarding the presence of lubricant on the date of the inspection and

    denies without prejudice Defendant’s request to prohibit Tucker from testifying as to

    when the lubricant was placed or whether it was present on the day of the incident, until

    a sufficient factual record is developed on the issue. Continental Motors, Inc., 2013 WL

    5530842, at *8 (denial without prejudice is appropriate where there is an insufficient

    factual record to address the reliability of an expert’s methodology).

                    iii. The Length of the Subject Screw

           Referring to the opinion as conjecture, Defendant next asks this Court to strike

    Tucker’s opinion regarding the length of the screw, questioning how somebody could

    know a screw is too long without knowing how deep the hole is. [ECF No. 77]. Plaintiff


                                                23
Case 1:20-cv-21516-MGC Document 105 Entered on FLSD Docket 07/27/2021 Page 24 of 37




    responds that Tucker noted the screw had been cut, a washer had been used, and [t]he

    subject screw, when tightened, allowed the rotational assembly to rotate on the base

    when the seat was rotated.” [ECF No. 81].

           In Tucker’s report, he discusses the comparative length of the screws used in 14 of

    the 15 barstools (one inch in 11 of the 15 barstools, 7/8 inches in 2 of the 15 barstools, and

    1 3/8 inches in one of the 15 barstools). Additionally, Tucker references a photograph

    (titled “[d]istance subject screw projects through base”) showing the subject screw

    protruding 7/8 inches above the top of the base. He expresses this opinion in the context

    of the frictional wear seen on both the rotational assembly and the base of the barstool.

           Without a sufficient factual record, the Undersigned cannot say whether these

    factors serve as the basis for Tucker’s opinion, whether they are reliable, or whether they

    are even relevant.

           But, the Undersigned has only Tucker’s Report on which to base my findings.

    Federal Rule of Civil Procedure 26(a)(2)(B) requires an expert report contain the

    following:

           (i) a complete statement of all opinions the witness will express and the
           basis and reasons for them;

           (ii) the data or other information considered by the witness in forming
           them;

           (iii) any exhibits that will be used to summarize or support them;

           (iv) the witness's qualifications, including a list of all publications authored
           in the previous 10 years;
                                                 24
Case 1:20-cv-21516-MGC Document 105 Entered on FLSD Docket 07/27/2021 Page 25 of 37




           (v) a list of all other cases in which, during the previous four years, the
           witness testified as an expert at trial or by deposition; and

           (vi) a statement of the compensation to be paid for the study and testimony
           in the case.

    Fed. R. Civ. P. 26(a)(2)(B). Tucker’s report meets these requirements and Defendant has

    not timely moved to strike the report as insufficient. It would be inappropriate to strike

    this aspect of Tucker’s testimony without him being given an opportunity to explain or

    elaborate on the issue. Without additional evidence (which presumably could have been

    developed in a deposition), there is just as much a possibility that the opinion could be

    either reliable or unreliable.

           Due to the lack of a sufficient factual record, the Undersigned denies without

    prejudice this aspect of Defendant’s motion.

                     iv. Tucker’s Reliance on Various Materials

           Defendant suggests this Court should “properly preclude[] Mr. Tucker from

    testifying that the ASTM or international property codes apply to the Carnival Sensation.”

    [ECF No. 77]. Plaintiff responds by arguing these standards are admissible as bearing on

    the standard of care in determining negligence. [ECF No. 81].

           Defendant argues that Amy v. Carnival Corp., 360 F. Supp 3d 1345 (S.D. Fla. 2018)

    and Fylling v. Royal Caribbean Cruises, No. 18-CV-21953, 2019 WL 8760909 (S.D. Fla. June

    13, 2019) are “on-point” and should guide the Court’s analysis. Plaintiff provides



                                               25
Case 1:20-cv-21516-MGC Document 105 Entered on FLSD Docket 07/27/2021 Page 26 of 37




    Holderbaum v. Carnival Corp., 87 F. Supp. 3d 1345 (S.D. Fla. 2015) as a basis for its

    opposition. The Undersigned will address each of those cases in turn.

           Defendant’s reliance on Amy is concerning. Not only is the relevant portion of the

    opinion dicta, but the case was reversed by the Eleventh Circuit and no mention is made

    of this in Defendant’s motion or reply. See Amy v. Carnival Corporation, 961 F.3d 1303 (11th

    Cir. 2020). Amy involved a three-year old child who fell over or through railing meant to

    prevent cruise passengers from falling to the beneath deck. Amy, 260 F. Supp at 1349. The

    court determined that the plaintiff’s expert’s reliance on the IBC and NFPA did not, as a

    matter of law, establish constructive notice because they are voluntary, non-binding

    standards. Id. at 1356. In a footnote, the Amy Court hinted as dicta that these standards

    would be inadmissible at trial but also acknowledged other district courts have ruled

    differently.

           Fylling involved an elderly 71-year old plaintiff who tripped through an

    entranceway due to conditions and hazards related to the ramp area. 2019 WL 8760909,

    at *1. The Court, citing to Amy, held that ASTM F1637-95 is inadmissible as a land-based

    non-binding standard related to safe walking surfaces. Id. at * 5.

           In Plaintiff’s provided case, Holderbaum, the plaintiff’s shoe caught a metal strip on

    the top stair, causing her to fall down the stairs. 87 F. Supp. 3d at 1348. The Holderbaum

    Court, in denying the defendant’s summary judgment motion, considered evidence of

    ASTM 1637-95, stating, “the law in the Eleventh Circuit, as established by the former Fifth


                                                  26
Case 1:20-cv-21516-MGC Document 105 Entered on FLSD Docket 07/27/2021 Page 27 of 37




    Circuit, is that advisory guidelines and recommendations, while not conclusive, are

    admissible as bearing on the standard of care in determining negligence.” Id. at 1358.

           The Undersigned is persuaded by the reasoning in Holderbaum, for both its logic

    and its consistency with other cases in this district. Here, while Defendant claims these

    codes are completely inapplicable to maritime issues, it has failed to identify how this

    issue is at all uniquely maritime. Peck v. Carnival Corp., 2017 WL 7726728, at *6 (allowing

    an expert to rely on International Building Codes, stating “even if the standards utilized

    by [the expert] in the formation of his opinions are not mandatory on cruise ships, [the

    expert’s] explanation regarding passengers’ expectation pertaining to stairway design

    based upon standards accepted by the international community of architects is reliable.”).

           “Additionally, where the hazard alleged is not unique to the maritime

    environment, it is not necessary to apply only maritime standards (which seemingly do

    not exist).” Id. When an injury is of the type that could occur on land and does, in fact,

    occur in similar ways also on land, such standards, even if not exclusively maritime, are

    admissible and relevant. Cook v. Royal Caribbean Cruises, Ltd., No. 11-20723, 2012 WL

    1792628, at *4 (S.D. Fla. May 15, 2012).

           Because Defendant’s motion only contests Tucker’s reliance on ASTM or

    International Property Maintenance Codes, the Undersigned will address only those

    materials. The ASTM codes relied on by Tucker involve codes related exclusively to the

    function of, among other similar topics, threaded fasteners, washers, direct tension, bolts,


                                                27
Case 1:20-cv-21516-MGC Document 105 Entered on FLSD Docket 07/27/2021 Page 28 of 37




    screws, studs, and tensile strength. Defendant would be hard-pressed to argue that the

    threads of screws/bolts—and the science of friction/tension—work differently the

    moment the item is moved from land to a boat. Again, this incident involves a barstool;

    to the extent the International Property Maintenance Code provides guidance to the

    standards of barstool construction, the Undersigned is unconvinced it is inapplicable

    when the barstool is on a boat.

           This reasoning is bolstered by the fact that Defendant has not provided any

    alternative acceptable “exclusively maritime” standards addressing the topics of the

    materials which Plaintiff’s expert relied upon.

           The Undersigned finds the materials Tucker relied upon are appropriate and

    denies this facet of Defendant’s motion. The Undersigned issues this ruling with the

    caveat that I am not determining the precise purposes for which these standards are

    admissible, and the District Court will be able to later determine to what extent Tucker

    may rely on these materials.

                      v. Portions of Tucker’s Conclusions

           In a Section titled “Mr. Tucker’s conclusions are not based on any scientific

    methodology,” Defendant challenges Tucker’s conclusions that “lack of maintenance and

    inadequate repair caused the incident, that the condition would not have been readily

    observable to [Plaintiff] and a different screw would have cured the problem.” [ECF No.

    77]. Plaintiff, of course, disagrees. [ECF No. 81].


                                                  28
Case 1:20-cv-21516-MGC Document 105 Entered on FLSD Docket 07/27/2021 Page 29 of 37




           Tucker addresses the lack of maintenance and inadequate repair only after

    describing in detail the function of a barstool, the purpose of individual parts of the

    barstool, and the damage seen on the subject barstool and its individual parts. Defendant

    is free to challenge these opinions on cross examination, but there is no gap which would

    preclude their admissibility.

           Tucker’s statement that the condition would not have been observable to Plaintiff

    is a commonsense statement. One does not need to be an expert to know that people do

    not look under or disassemble barstools to determine their functionality before sitting on

    them. Damage seen only after the barstool was disassembled is obviously not readily

    observable. Nor would it be farfetched for Tucker to understand a lay person does not

    know the types of screws meant for barstools to function properly.

           Tucker’s conclusion about the effect a change in screw type would have on the

    subject barstool is based on analysis and reason. Tucker first describes the types of screws

    meant to be used in constructing barstools. Then his report explains why a hex-headed

    screw is ideal (i.e., it allows for proper torqueing). After this discussion, Tucker advises

    that a different screw could have cured the issue.

           Due to the analysis in Tucker’s report, the Undersigned denies this aspect of

    Defendant’s motion.

                    vi. Wear and Tear of the Subject Screw




                                                29
Case 1:20-cv-21516-MGC Document 105 Entered on FLSD Docket 07/27/2021 Page 30 of 37




           Defendant’s final challenge to Tucker’s testimony is his analysis of the “wear and

    tear” to the subject screw. [ECF No. 77]. Plaintiff counters that Tucker’s conclusion was

    based on all the available materials and his experience as an engineer. [ECF No. 81].

           In making this challenge, Defendant poses a series of hypothetical questions to the

    court: questions which, again, would be more appropriately posed to Tucker in a

    deposition. The Undersigned does not discount these questions, as they may very well

    be appropriate and persuasive to a jury. However, an expert’s report needs to comply

    only with Federal Rule of Civil Procedure 26(a)(2)(B), it need not answer every possible

    question an opposing party may have.

           Tucker’s education and professional experience is substantial. Throughout his

    report, he discusses the function of a barstool, how the subject screw would interact when

    placed in a barstool, the observable damage to the subject screw’s threads, and accounts

    for the assumed use of the barstool during the COVID-19 pandemic. His conclusion is

    reasonably sound. If Defendant believes any of the factors considered by Tucker are

    incorrect, then it can present them at trial

           Finding no issue with Tucker’s analysis in this regard, the Undersigned denies

    this facet of Defendant’s request.

              c. Dr. Moya’s Qualifications

           Dr. Moya began his practice in 1980 and worked as part of a professional

    partnership for the next ten years. Since that time, Dr. Moya has been a solo practitioner,


                                                   30
Case 1:20-cv-21516-MGC Document 105 Entered on FLSD Docket 07/27/2021 Page 31 of 37




    operating his own practice for approximately 31 years. Dr. Moya initially received his

    medical degree in Spain in 1975, following it with three graduate programs at the Miami

    Heart Institute, Mount Sinai Medical Center, and Miami Children’s Hospital.

          Dr. Moya holds professional certifications with the Educational Commission of

    Foreign Medical Graduates, State of Florida Board of Medical Examiners, American

    Board of Orthopedic Surgeons, and Florida’s Worker’s Compensation Certification.

    Additionally, since 1985, Dr. Moya has completed more than 1,300 hours of continuing

    education in the medical field.

                     i. Likelihood of Future Medical Costs

          Defendant asks this Court to preclude Dr. Moya from testifying about future

    medical expenses Plaintiff may incur as too speculative, stating “[p]ossibilities do not

    suffice for admissibility.” [ECF No. 77]. Defendant asserts this argument because Dr.

    Moya opined that Plaintiff “may” incur certain future medical costs. Plaintiff responds

    that Dr. Moya properly couched his opinions with facts and provided a legitimate basis

    for each of the future medical expenses.

          Neither party provided any case law directly addressing this issue.

          Plaintiff’s Complaint invokes this Court’s diversity jurisdiction and its admiralty

    and/or maritime jurisdiction. [ECF No. 1]. Defendant, however, denies Plaintiff’s

    invocation and concedes only to admiralty jurisdiction. [ECF No. 15].




                                               31
Case 1:20-cv-21516-MGC Document 105 Entered on FLSD Docket 07/27/2021 Page 32 of 37




           When admiralty jurisdiction is proper, maritime law applies even if diversity

    jurisdiction is also applicable. See Kornberg v. Carnival Cruise Line, Inc., 741 F.2d 1332, 1334

    (11th Cir. 1984) (despite the fact that the plaintiff alleged diversity jurisdiction, “[s]ince

    the complained of injury occurred upon a ship in navigable waters, admiralty jurisdiction

    is also present and maritime law governs the outcome of the suit.”); see also Jackson v.

    Carnival Cruise Lines, Inc., 203 F. Supp. 2d 1367, 1373 (S.D. Fla. 2002) (“Even when, as here,

    the parties allege diversity of citizenship as a basis of subject matter jurisdiction, if

    admiralty jurisdiction also exists, federal maritime law governs the substantive issues of

    the case.”)

           Maritime law is ordinarily governed by federal law. See World Tanker Carriers Corp.

    v. MV Ya Mawlaya, 99 F.3d 717, 723 (5th Cir. 1996). “But, when neither statutory nor

    judicially created maritime principles provide an answer to a specific legal question,

    courts may apply state law provided that the application of state law does not frustrate

    national interests in having uniformity in admiralty law.” Coastal Fuels Mktg., Inc. v.

    Florida Express Shipping Co., 207 F.3d 1247, 1251 (11th Cir. 2000).

           General maritime allows for the recovery of past and future medical expenses.

    Consolidated Mach., Inc. v. Protein Products Corp., 428 F. Supp 209, 228 (M.D. Fla. 1976); see

    also Lobegeiger v. Celebrity Cruises, Inc., No. 11-21620-CIV, 2011 WL 3703329 (S.D. Fla. Aug.

    23, 2011) ((“[Maritime] [p]laintiff is entitled to recover . . . past and future medical

    expenses.”) (quoting Schumacher v. Cooper, 850 F. Supp. 438, 453 (D.S.C. 1994)). While


                                                  32
Case 1:20-cv-21516-MGC Document 105 Entered on FLSD Docket 07/27/2021 Page 33 of 37




    federal common law allows a plaintiff to recover future medical expenses under

    admiralty jurisdiction, neither the common law nor any statute answers the question of

    standard for admissibility of such evidence. Therefore, it is appropriate to look to state

    law.

           “Florida law restricts recovery of future medical expenses to those expenses

    ‘reasonably certain’ to be incurred.” Volusia Cnty. v. Joynt, 179 So. 3d 448, 452 (Fla. 5th

    DCA 2015). This is the standard cited by Defendant in its motion. [ECF No. 77]. However,

    when an expert opines about future medical expenses, “whatever qualification is placed

    on the opinion by the expert (i.e., surgery is possible or likely) goes to the weight of the

    opinion, and not its admissibility.” White v. Westlund, 624 So. 2d 1148, 1151 (Fla. 4th DCA

    1993). A doctor is not required to use the phrase “reasonably necessary” to permit her

    testimony. Id. at 1151. (“[A] medical expert may testify that future medical procedures

    are ‘possible’ or ‘likely,’ and need not phrase an opinion in terms of such surgery or

    treatment being ‘reasonably necessary.’”).

           Applying these principles to the instant action will not frustrate the national desire

    for uniform admiralty law. In this context, the state law neither raises nor lowers Daubert’s

    standards for admissibility of expert testimony. Rather, in a manner consistent with

    Daubert, it leaves the matter of credibility and weight to the jury. Quiet Tech. DC–8, Inc.,

    326 F.3d at 1341 (“It is not the role of the district court to make ultimate conclusions as to

    the persuasiveness of the proffered [expert] evidence.”).


                                                 33
Case 1:20-cv-21516-MGC Document 105 Entered on FLSD Docket 07/27/2021 Page 34 of 37




           Moreover, Defendant has not cited any authority holding that an expert’s opinion

    is permissible only where a future medical cost is guaranteed to occur. For example, a

    doctor could say that a patient might require surgery if he does not change his diet. Or, as

    a more common example, if an infection is not treated, then additional medical

    intervention via surgery or medicine may become necessary.

           Further, Defendant has asserted no claim that Dr. Moya is unqualified to offer

    these opinions, nor does the Undersigned believe he lacks the requisite background.

    Defendant’s argument about the burden is more appropriately presented to a jury, which

    can accept or reject (or partially accept) the opinion, rather than in a Daubert motion.

           The Undersigned denies this aspect of Defendant’s motion.

                     ii. Cost of Medical Care

           Defendant claims that Dr. Moya is unqualified to testify as to the cost of medical

    care. [ECF No. 77]. Plaintiff contends, in response, that Dr. Moya has been a doctor since

    1975 and he provides a wealth of information in his analysis. [ECF No. 81].

           The Undersigned finds Plaintiff’s arguments persuasive and Defendant’s only

    cited case is distinguishable from the instant situation.

           Dr. Moya’s descriptions of the lumbar spine surgeries for lumbar facet ablation

    and lumbar discectomy and for the arthroscopic surgery of the left shoulder are

    illustrative that this is not guesswork or an area outside Dr. Moya’s knowledge. In each

    circumstance, he indicates that the estimates include, when applicable, operating room


                                                 34
Case 1:20-cv-21516-MGC Document 105 Entered on FLSD Docket 07/27/2021 Page 35 of 37




    time, hardware, supply costs, hospital charges, anesthesia fees, and post-surgical

    equipment. Additionally, he notes that the fees vary based on outside factors such as age,

    medical history, and operating room time.

           Dr. Moya has been a solo practitioner for over three decades. It is difficult to think

    he would have no understanding of the costs associated with the procedures necessary

    and part of his practice. If he were not aware, then he would be fully unable to address

    overhead or provide adequate referrals for patients. Further, the nature of this evaluation

    and opinion are bolstered by the fact that Plaintiff’s medical records include summaries

    of visits with two other doctors, both of whom included the estimated price of future

    treatment.

           Defendant’s sole case is markedly different than the situation in front of this Court.

    In Rinker v. Carnival Corp., No. 09-23154, 2012 WL 37381 (S.D. Fla. Jan. 6, 2012), the doctor:

    (1) never treated or spoke with the plaintiff; (2) included conclusions he could provide no

    factual support for and were outside his expertise (i.e., the cost of an attendant/driver);

    and (3) were based on the life expectancy of a healthy 62-year-old woman, which the

    plaintiff, who had stage three colon cancer, was not.

           Defendant’s argument about the existence of billing professionals, code billing,

    and medical coding is simply the argument of counsel. Moreover, even if the

    Undersigned were to consider this as record evidence, the fact that another specialization

    may be more adept at offering this opinion does not mean Dr. Moya is not qualified.


                                                 35
Case 1:20-cv-21516-MGC Document 105 Entered on FLSD Docket 07/27/2021 Page 36 of 37




    Vision I Homeowners Ass'n, Inc., 674 F. Supp. 2d at 1325 (qualifications are not a stringent

    requirement: so long as the expert is minimally qualified, objections go to the credibility

    and weight of the testimony, not its admissibility). Defendant is free to probe the grounds

    of Dr. Moya’s opinions at trial, on cross-examination.

             Based on the foregoing, the Undersigned denies this aspect of Defendant’s motion.

       IV.      Conclusion

             For the reasons discussed above, the Undersigned denies Defendant’s request to

    exclude Tucker’s testimony as outside the scope of his expertise.

             Additionally, the Undersigned denies Defendant’s request to exclude Tucker’s

    testimony as unreliable.

             Further, the Undersigned denies Defendant’s request to exclude Tucker’s

    testimony about the likelihood of the subject screw being the same screw that was in the

    barstool during the incident.

             The Undersigned also denies Defendant’s request to exclude Tucker’s testimony

    about the presence of lubricant during the January 5, 2021 inspection and denies without

    prejudice, until a sufficient factual record is created, the exclusion of testimony by Tucker

    about the presence of lubricant at any time before the January 5, 2021 inspection.

             The Undersigned denies without prejudice Defendant’s request to exclude

    Tucker’s testimony about whether the subject screw was too long until a sufficient factual

    record is created.


                                                 36
Case 1:20-cv-21516-MGC Document 105 Entered on FLSD Docket 07/27/2021 Page 37 of 37




          Moreover, the Undersigned denies Defendant’s request to exclude Tucker’s

    testimony regarding the reviewed ASTMs and the International Property Maintenance Code.

          The Undersigned additionally denies Defendant’s request to exclude Tucker’s

    testimony due to lack of scientific methodology.

          The Undersigned further denies Defendant’s request to exclude Tucker’s

    testimony on the wear and tear of the subject screw.

          Additionally, the Undersigned denies Defendant’s request to prohibit Dr. Moya

    from testifying about future medical necessities.

          Last, the Undersigned denies Defendant’s request to prohibit Dr. Moya from

    testifying about the estimated cost of medical treatment.

          DONE AND ORDERED in Chambers, in Miami, Florida, on July 27, 2021.




    Copies furnished to:
    The Honorable Marcia G. Cooke
    All counsel of record




                                               37
